EXHIBIT THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CON­VERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECU­RITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND APPLICABLE LAWS OR SOME OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT RERQUIRED. CONVERTIBLE 10% PROMISSORY NOTE $20,000 January 25, 2010 Los Angeles, California For Value
